DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Response to Amendment
The proposed reply filed on March 5th, 2021 has been entered. Claims 1-2, 6, 10-12, 16 and 20 have been amended. Claims 1-20 are pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of issued application of Newin et al., US Patent No 10,958,791 B2 (Newin’791 hereinafter). Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the co-pending application of Newin’791.
Regarding claims 1-20 the difference between the conflicting claims of the instant application and co-pending application, Newin’791, are set forth in the discussion below.
Instant Application 16/390,927
Patent 10,958,791 B2
Claim 1. A method of voice over Internet protocol (VoIP) conferencing comprising: 
transmitting, by a participant node of the VoIP conferencing, an ingress digital voice stream of the participant node to a master node of the VoIP conferencing over a unicast session; 
receiving, by the participant node, a multiplexed digital voice stream from the master node over a multicast session, 
wherein the multiplexed digital voice stream includes a plurality of digital voice streams of participants of the VoIP conferencing including the ingress digital voice stream of the participant node; 
de-multiplexing, by the de-multiplexer at the participant node, the multiplexed digital voice stream to obtain the plurality of digital voice streams of the participants of the 
wherein the de- multiplexer of the participant node outputs one digital voice stream associated with each one of the participants of the VoIP conferencing
generating, by a mixer at the participant node, a mixed digital voice stream that includes the plurality of digital voice streams of the VoIP conferencing except for the ingress digital voice stream of the participant node;
and wherein generating the mixed digital voice stream comprises mixing, by the mixer at the participant node, all of the plurality of digital voice streams outputted by the de-multiplexer at the participant node except for the ingress digital voice stream of the participant node.
Claim 1. A method of voice over Internet protocol (VoIP) conferencing, comprising: 
transmitting, by a participant node, a digital voice stream to a master node over a unicast session; 


receiving, by the participant node, a multiplexed digital voice stream from the master node over a multicast session, 
wherein the multiplexed digital voice stream includes a plurality of mixed digital voice streams, wherein each mixed digital voice stream in the multiplexed digital voice stream is generated by a mixer at the master node and is configured for a corresponding participant of the VoIP conferencing, wherein the plurality of mixed digital voice streams include a mixed digital voice stream that is configured for the participant node, wherein the mixed digital voice stream that is configured for the participant node mixes a plurality of digital voice streams of participants of the VoIP conferencing except for the digital voice stream of the participant node; and 
de-multiplexing, by the participant node, the multiplexed digital voice stream to obtain the mixed digital voice stream that is configured for the participant node.
Claim 2. further comprising: receiving an analog voice stream from a phone card of the participant node; and converting the analog voice stream into the ingress digital voice stream.
Claim 2. wherein the transmitting comprises: receiving an analog voice stream from a phone card of the participant node; and converting the analog voice stream into the digital voice stream.
Claim 3. wherein the phone card aggregates one or more handsets or one or more subtended phone cards.
Claim 3. wherein the phone card aggregates one or more handsets or one or more subtended phone cards.
Claim 4. further comprising: performing analog echo cancellation on the analog voice stream received from the phone card.
Claim 4. further comprising: 2performing analog echo cancellation on the analog voice stream received from the phone card.
Claim 5. further comprising: converting the mixed digital voice stream into a mixed analog voice stream; and sending the mixed analog voice stream to the phone card of the participant node.
Claim 5. further comprising: converting the mixed digital voice stream into a mixed analog voice stream; and sending the mixed analog voice stream to the phone card of the participant node.
Claim 6. A method of voice over Internet protocol (VoIP) conferencing comprising: 
receiving, by a master node of the VoIP conferencing, a plurality of digital voice streams from a plurality of participant nodes of the VoIP conferencing over a plurality of unicast sessions; 
multiplexing, by a multiplexer at the master node, the plurality of digital voice streams and an ingress digital voice stream of the master node to obtain a multiplexed digital voice stream; and transmitting, by the master node, the multiplexed digital voice stream to the plurality of participant nodes over a multicast session.
causing each participant node to: provide, to a de-multiplexer at that participant node, the multiplexed digital voice stream received from the master node; de-multiplex, by the de-multiplexer at that participant node, the multiplexed digital voice stream to obtain the plurality of digital voice streams of participants of the VoIP conferencing including the master node and the plurality of participant nodes, wherein the de-multiplexer outputs one digital voice 
generate, by a mixer at that participant node, a mixed digital voice stream that includes the plurality of digital voice streams of the participants of the VoIP conferencing except for a digital voice stream of that participant node;
and 4Application No.: 16/390,927Attorney Docket No.: 039636.00865/D-FD-19-0045-US2wherein generating the mixed digital voice stream comprises mixing, by the mixer at that participant node, all of the plurality of digital voice streams outputted by the de- multiplexer at that participant node except for the digital voice stream of that participant node.

Claim 6. A method of voice over Internet protocol (VoIP) conferencing, comprising: 
receiving by a master node, a plurality of digital voice streams from a plurality of participant nodes over a plurality of unicast sessions; 

generating, by a mixer at the master node, a plurality of mixed digital voice streams, wherein each mixed digital voice stream in the plurality of mixed digital voice streams is configured for a corresponding one of the plurality of participant nodes, 


wherein, for each participant node in the plurality of participant nodes, a mixed digital voice stream that is configured for that participant node includes an ingress digital voice stream of the master node and the plurality of digital voice streams of the plurality of participant nodes except for a digital voice stream received from that participant node for which the mixed digital voice stream is configured; 
multiplexing, by the master node, the plurality of mixed digital voice streams into a multiplexed digital voice stream; and transmitting, by the master node, the multiplexed digital voice stream to the plurality of participant nodes over a multicast session.
Claim 7. further comprising: receiving an analog voice stream from a master phone card of the master node; and converting the analog voice stream into the ingress digital voice stream.
Claim 7. wherein the generating further comprises: receiving an analog voice stream from a master phone card of the master node; and converting the analog voice stream into the ingress digital voice stream.
Claim 8. wherein the master phone card aggregates one or more handsets or one or more subtended phone cards.
Claim 8. wherein the master phone card aggregates one or more handsets or one or more subtended phone cards.
Claim 9. further comprising: performing analog echo cancellation on the analog voice stream received from the master phone card.
Claim 9. further comprising: performing analog echo cancellation on the analog voice stream received from the master phone card.
Claim 10. further comprising: mixing the plurality of digital voice streams into another mixed digital voice stream; converting the another mixed digital voice stream into a mixed analog voice stream; and sending the mixed analog voice stream to the master phone card of the master node.
Claim 10. further comprising: mixing the plurality of digital voice streams into a master mixed digital voice stream; converting the master mixed digital voice stream into a mixed analog voice stream; and sending the mixed analog voice stream to the master phone card of the master node.
Claim 11. A participant node for voice over Internet protocol (VoIP) conferencing, comprising: a transceiver, a de-multiplexer; and a mixer, wherein the transceiver is configured to: transmit, by the participant node of the VoIP digital voice stream of the participant node to a master node of the VoIP conferencing over a unicast session;
receive, by the participant node, a multiplexed digital voice stream from the master node over a multicast session,
wherein the multiplexed digital voice stream includes a plurality of digital voice streams of participants of the VoIP conferencing including the ingress digital voice stream of the participant node; 
and provide, to the de-multiplexer at the participant node, the multiplexed digital voice stream received from the master node, 


wherein the de-multiplexer is configured to de-multiplex, by the participant node, the multiplexed digital voice stream to obtain the plurality of digital voice streams of the participants of the VoIP conferencing including the ingress digital voice stream of the participant node, wherein the de- multiplexer of the participant node outputs one digital voice stream associated with each one of the participants of the VoIP conferencing;

and wherein the mixer is configured to generate, by the participant node, a mixed digital voice stream that includes the plurality of digital voice streams of the participants of the VoIP conferencing except for the ingress digital voice stream of the participant node, wherein the mixer is further configured to generate the mixed digital voice stream by mixing all of the plurality of digital voice streams outputted by the de-multiplexer at the participant node except for the ingress digital voice stream of the participant node.
Claim 11. A participant node for voice over Internet protocol (VoIP) conferencing, comprising: a transceiver configured to: transmit a digital voice stream to a master node over a unicast session; 





and receive a multiplexed digital voice stream from the master node over a multicast session, 

wherein the multiplexed digital voice stream includes a plurality of mixed digital voice streams, wherein each mixed digital voice stream in the multiplexed digital voice stream is generated by a mixer at the master node and is configured for a corresponding participant of the VoIP conferencing, wherein the plurality of mixed digital voice streams include a mixed digital voice stream that is configured for the participant node, 
wherein the mixed digital voice stream that is configured for the participant node mixes a plurality of digital voice streams of participants of the VoIP conferencing except for the digital voice stream of the participant node; and a de-multiplexer configured to de-multiplex the multiplexed digital voice stream to obtain the mixed digital voice stream that is configured for the participant node.
Claim 12. further comprising: a phone card; and an analog to digital converter (ADC) configured to: receive an analog voice stream from the phone card; and convert the analog voice stream into the ingress digital voice stream.
Claim 12. further comprising: a phone card; and an analog to digital converter (ADC) configured to: receive an analog voice stream from the phone card; 4 convert the analog voice stream into the digital voice stream; and send the digital voice stream to the transceiver for transmitting to the master node.
Claim 13. Wherein the phone card aggregates one or more handsets or one or more subtended phone cards.
Claim 13. Wherein the phone card aggregates one or more handsets or one or more subtended phone cards.
Claim 14. further comprising: an analog hybrid filtering circuit configured to perform analog echo cancellation on the analog voice stream received from the phone card.
Claim 14. further comprising: an analog hybrid filtering circuit configured to perform analog echo cancellation on the analog voice stream received from the phone card.
Claim 15. further comprising: a digital to analog converter (DAC) configured to convert the mixed digital voice stream into a mixed analog voice stream, wherein the mixed analog voice stream is input to the phone card.
Claim 15. further comprising: a digital to analog converter (DAC) configured to convert the mixed digital voice stream into a mixed analog voice stream, wherein the mixed analog voice stream is input to the phone card.
Claim 16. A master node for voice over Internet protocol (VoIP) conferencing, comprising: 
a transceiver configured to receive, by the master node of the VoIP conferencing, a plurality of digital voice streams from a plurality of participant nodes of the VoIP conferencing over a plurality of unicast sessions; 

















a multiplexer configured to multiplex, by the master node, the plurality of digital voice streams and an ingress digital voice stream of the master node to obtain a multiplexed digital voice stream; and wherein the transceiver is further configured to transmit, by the master node, the multiplexed digital voice stream to the plurality of participant nodes over a multicast session,
causing each participant node to: provide, to a de-multiplexer at that participant node, the multiplexed digital voice stream received from the master node; de-multiplex, by the de-multiplexer at that participant node, the multiplexed digital voice stream to obtain the plurality of digital voice streams of participants of the VoIP conferencing a mixed digital voice stream that includes the plurality of digital voice streams of the participants of the VoIP conferencing except for a digital voice stream of that participant node; and wherein generating the mixed digital voice stream comprises mixing, by the mixer at that participant node, all of the plurality of digital voice streams outputted by the de- multiplexer at that participant node except for the digital voice stream of that participant node.
Claim 16. A master node for voice over Internet protocol (VoIP) conferencing, comprising: 
a transceiver configured to receive a plurality of digital voice streams from a plurality of participant nodes over a plurality of unicast sessions; 


a mixer configured to generate a plurality of mixed digital voice streams, wherein each mixed digital voice stream in the plurality of mixed digital voice streams is configured for a corresponding one of the plurality of participant nodes, wherein, for each participant node in the plurality of participant nodes, a mixed digital voice stream that is configured for that participant node includes an ingress digital voice stream of the master node and the plurality of digital voice streams of the plurality of participant nodes except for a digital voice stream received from that participant node for which the mixed digital voice stream is configured; 
a multiplexer configured to multiplex the plurality of mixed digital voice streams into a multiplexed digital voice stream; and wherein the transceiver is further configured to transmit the multiplexed digital voice stream to the plurality of participant nodes over a multicast session.
Claim 17. further comprising: a master phone card; and an analog to digital converter (ADC) configured to: receive an analog voice stream from the master phone card; and convert the analog voice stream into the ingress digital voice stream.
Claim 17. further comprising: a master phone card; and an analog to digital converter (ADC) configured to: receive an analog voice stream from the master phone card; convert the analog voice stream into the ingress digital voice stream; and send the ingress digital voice stream to the transceiver for generating the plurality of mixed digital voice streams.
Claim 18. wherein the master phone card aggregates one or more handsets or one or more subtended phone cards.
Claim 18. wherein the master phone card aggregates one or more handsets or one or more subtended phone cards.
Claim 19. further comprising: an analog hybrid filtering circuit configured to perform analog echo cancellation on the analog voice stream received from the master phone card.
Claim 19. further comprising: an analog hybrid filtering circuit configured to perform analog echo cancellation on the analog voice stream received from the master phone card.
Claim 20. further comprising: a mixer configured to mix the plurality of digital voice streams into a mixed digital voice stream; and a digital to analog converter (DAC) configured to convert the mixed digital voice stream into a mixed analog voice stream, wherein the mixed analog voice stream is input to the master phone card of the master node.
Claim 20. wherein the mixer is further configured to mix the plurality of digital voice streams into a master mixed digital voice stream, the master node further comprising: a digital to analog converter (DAC) configured to convert the master mixed digital voice stream into a mixed analog voice stream, wherein the mixed analog voice stream is input to the master phone card.


Newin’791 discloses systems, apparatuses, and methods that allow for voice over Internet protocol (VoIP) conferencing.
Regarding claim 1, Newin’791 discloses a method of voice over Internet protocol (VoIP) conferencing comprising: transmitting, by a participant node of the VoIP conferencing, an ingress digital voice stream of the participant node to a master node of the VoIP conferencing over a unicast session; receiving, by the participant node, a multiplexed digital voice stream from the master node over a multicast session, wherein the multiplexed digital voice stream includes a plurality of digital voice streams of participants of the VoIP conferencing including the ingress digital voice stream of the participant node; de-multiplexing, by the de-multiplexer at the participant node, the multiplexed digital voice stream to obtain the plurality of digital voice streams of the participants of the VoIP conferencing including the ingress digital voice stream of the participant node, wherein the de- multiplexer of the participant node outputs one digital voice stream associated with each one of the participants of the VoIP conferencing; generating, by a mixer at the participant node, a mixed digital voice stream that includes the plurality of digital voice streams of the VoIP conferencing except for the ingress digital voice stream of the participant node and wherein generating the mixed digital voice stream comprises mixing, by the mixer at the participant node, all of the plurality 
Regarding claim 2, Newin’791 discloses further comprising: receiving an analog voice stream from a phone card of the participant node; and converting the analog voice stream into the ingress digital voice stream (see Newin’791, claim 2). 
Regarding claim 3, Newin’791 discloses wherein the phone card aggregates one or more handsets or one or more subtended phone cards (see Newin’791, claim 3).
Regarding claim 4, Newin’791 discloses further comprising: performing analog echo cancellation on the analog voice stream received from the phone card (see Newin’791, claim 4).
Regarding claim 5, Newin’791 discloses further comprising: converting the mixed digital voice stream into a mixed analog voice stream; and sending the mixed analog voice stream to the phone card of the participant node (see Newin’791, claim 5).
Regarding claim 6, Newin’791 discloses a method of voice over Internet protocol (VoIP) conferencing comprising: receiving, by a master node of the VoIP conferencing, a plurality of digital voice streams from a plurality of participant nodes of the VoIP conferencing over a plurality of unicast sessions; multiplexing, by a multiplexer at the master node, the plurality of digital voice streams and an ingress digital voice stream of the master node to obtain a multiplexed digital voice stream; and transmitting, by the master node, the multiplexed digital voice stream to the plurality of participant nodes over a multicast session, causing each participant node to: provide, to a de-multiplexer at that participant node, the multiplexed digital voice stream received from the master node; de-multiplex, by the de-multiplexer at that participant node, the multiplexed digital 
Regarding claim 7, Newin’791 discloses further comprising: receiving an analog voice stream from a master phone card of the master node; and converting the analog voice stream into the ingress digital voice stream (see Newin’791, claim 7).
Regarding claim 8, Newin’791 discloses wherein the master phone card aggregates one or more handsets or one or more subtended phone cards (see Newin’791, claim 8).
Regarding claim 9, Newin’791 discloses further comprising: performing analog echo cancellation on the analog voice stream received from the master phone card (see Newin’791 claim 9) 
Regarding claim 10, Newin’791 discloses further comprising: mixing the plurality of digital voice streams into another mixed digital voice stream; converting the another mixed digital voice stream into a mixed analog voice stream; and sending the mixed 
Regarding claim 11, Newin’791 discloses a participant node for voice over Internet protocol (VoIP) conferencing, comprising: a transceiver, a de-multiplexer; and a mixer, wherein the transceiver is configured to: transmit, by the participant node of the VoIP conferencing, an ingress digital voice stream of the participant node to a master node of the VoIP conferencing over a unicast session; receive, by the participant node, a multiplexed digital voice stream from the master node over a multicast session, wherein the multiplexed digital voice stream includes a plurality of digital voice streams of participants of the VoIP conferencing including the ingress digital voice stream of the participant node; and provide, to the de-multiplexer at the participant node, the multiplexed digital voice stream received from the master node, wherein the de-multiplexer is configured to de-multiplex, by the participant node, the multiplexed digital voice stream to obtain the plurality of digital voice streams of the participants of the VoIP conferencing including the ingress digital voice stream of the participant node, wherein the de- multiplexer of the participant node outputs one digital voice stream associated with each one of the participants of the VoIP conferencing; and wherein the mixer is configured to generate, by the participant node, a mixed digital voice stream that includes the plurality of digital voice streams of the participants of the VoIP conferencing except for the ingress digital voice stream of the participant node, wherein the mixer is further configured to generate the mixed digital voice stream by mixing all of the plurality of digital voice streams outputted by the de-multiplexer at the participant 
Regarding claim 12, Newin’791 discloses further comprising: a phone card; and an analog to digital converter (ADC) configured to: receive an analog voice stream from the phone card; and convert the analog voice stream into the ingress digital voice stream (see Newin’791, claim 12).
Regarding claim 13, Newin’791 discloses wherein the phone card aggregates one or more handsets or one or more subtended phone cards (see Newin’791, claim 13).
Regarding claim 14, Newin’791 discloses further comprising: an analog hybrid filtering circuit configured to perform analog echo cancellation on the analog voice stream received from the phone card (see Newin’791 claim 14).
Regarding claim 15, Newin’791 discloses further comprising: a digital to analog converter (DAC) configured to convert the mixed digital voice stream into a mixed analog voice stream, wherein the mixed analog voice stream is input to the phone card (see Newin’791 claim 15) 
Regarding claim 16, Newin’791 discloses a master node for voice over Internet protocol (VoIP) conferencing, comprising: a transceiver configured to receive, by the master node of the VoIP conferencing, a plurality of digital voice streams from a plurality of participant nodes of the VoIP conferencing over a plurality of unicast sessions; a multiplexer configured to multiplex, by the master node, the plurality of digital voice streams and an ingress digital voice stream of the master node to obtain a multiplexed digital voice stream; and wherein the transceiver is further configured to transmit, by the 
Regarding claim 17, Newin’791 discloses further comprising: a master phone card; and an analog to digital converter (ADC) configured to: receive an analog voice stream from the master phone card; and convert the analog voice stream into the ingress digital voice stream (see Newin’791, claim 17).
Regarding claim 18, Newin’791 discloses further comprising: wherein the master phone card aggregates one or more handsets or one or more subtended phone cards (see Newin’791, claim 18).

Regarding claim 20, Newin’791 discloses further comprising: another mixer configured to mix the plurality of digital voice streams into another mixed digital voice stream; and a digital to analog converter (DAC) configured to convert the another mixed digital voice stream into a mixed analog voice stream, wherein the mixed analog voice stream is input to the master phone card of the master node (see Newin’791, claim 20).

Allowable Subject Matter
Claims 1-20 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: Each of the independent claims 1, 6, 11 and 16 contains the following underlined features that, when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obvious at the time when instant invention was made.
Regarding claim 1, A method of voice over Internet protocol (VoIP) conferencing comprising: transmitting, by a participant node of the VoIP conferencing, an ingress digital voice stream of the participant node to a master node of the VoIP conferencing over a unicast session; receiving, by the participant node, a multiplexed digital voice stream from the master node over a multicast session, wherein the multiplexed digital 
wherein the de- multiplexer of the participant node outputs one digital voice stream associated with each one of the participants of the VoIP conferencing; generating, by a mixer at the participant node, a mixed digital voice stream that includes the plurality of digital voice streams of the VoIP conferencing except for the ingress digital voice stream of the participant node and wherein generating the mixed digital voice stream comprises mixing, by the mixer at the participant node, all of the plurality of digital voice streams outputted by the de-multiplexer at the participant node except for the ingress digital voice stream of the participant node.
Regarding claim 6, A method of voice over Internet protocol (VoIP) conferencing comprising: receiving, by a master node of the VoIP conferencing, a plurality of digital voice streams from a plurality of participant nodes of the VoIP conferencing over a plurality of unicast sessions; multiplexing, by a multiplexer at the master node, the plurality of digital voice streams and an ingress digital voice stream of the master node to obtain a multiplexed digital voice stream; and transmitting, by the master node, the multiplexed digital voice stream to the plurality of participant nodes over a multicast session, causing each participant node to: provide, to a de-multiplexer at that participant node, the multiplexed digital voice stream received from the master node; de-multiplex, by the de-multiplexer at that participant node, the multiplexed digital voice stream to generate, by a mixer at that participant node, a mixed digital voice stream that includes the plurality of digital voice streams of the participants of the VoIP conferencing except for a digital voice stream of that participant node; and wherein generating the mixed digital voice stream comprises mixing, by the mixer at that participant node, all of the plurality of digital voice streams outputted by the de- multiplexer at that participant node except for the digital voice stream of that participant node. 
Regarding claim 11, A participant node for voice over Internet protocol (VoIP) conferencing, comprising: a transceiver, a de-multiplexer; and a mixer, wherein the transceiver is configured to: transmit, by the participant node of the VoIP conferencing, an ingress digital voice stream of the participant node to a master node of the VoIP conferencing over a unicast session; receive, by the participant node, a multiplexed digital voice stream from the master node over a multicast session, wherein the multiplexed digital voice stream includes a plurality of digital voice streams of participants of the VoIP conferencing including the ingress digital voice stream of the participant node; and provide, to the de-multiplexer at the participant node, the multiplexed digital voice stream received from the master node, wherein the de-multiplexer is configured to de-multiplex, by the participant node, the multiplexed digital voice stream to obtain the plurality of digital voice streams of the participants of the VoIP conferencing including the ingress digital voice stream of the participant node, the mixer is configured to generate, by the participant node, a mixed digital voice stream that includes the plurality of digital voice streams of the participants of the VoIP conferencing except for the ingress digital voice stream of the participant node, wherein the mixer is further configured to generate the mixed digital voice stream by mixing all of the plurality of digital voice streams outputted by the de-multiplexer at the participant node except for the ingress digital voice stream of the participant node.
Regarding claim 16, A master node for voice over Internet protocol (VoIP) conferencing, comprising: a transceiver configured to receive, by the master node of the VoIP conferencing, a plurality of digital voice streams from a plurality of participant nodes of the VoIP conferencing over a plurality of unicast sessions; a multiplexer configured to multiplex, by the master node, the plurality of digital voice streams and an ingress digital voice stream of the master node to obtain a multiplexed digital voice stream; and wherein the transceiver is further configured to transmit, by the master node, the multiplexed digital voice stream to the plurality of participant nodes over a multicast session, causing each participant node to: provide, to a de-multiplexer at that participant node, the multiplexed digital voice stream received from the master node; de-multiplex, by the de-multiplexer at that participant node, the multiplexed digital voice stream to obtain the plurality of digital voice streams of participants of the VoIP conferencing including the master node and the plurality of participant nodes, wherein the de-multiplexer outputs one digital voice stream for each one of the participants of the VoIP conferencing; generate, by a mixer at that participant node, a mixed digital voice stream that includes the plurality of digital voice streams of the participants of the VoIP conferencing except for a digital voice stream of that participant node; and wherein generating the mixed digital voice stream comprises mixing, by the mixer at that participant node, all of the plurality of digital voice streams outputted by the de- multiplexer at that participant node except for the digital voice stream of that participant node.
	Therefore, the independent claims 1, 6, 11 and 16, together with their respective dependent claims, are allowed for the reason given above.
Claims 2-5, 7-10, 12-15 and 17-20 are allowed since they depend on claims 1, 6, 11 and 16 respectively.

Examiner’s Comments
The following is examiner’s comments about claims 1-20:
The claims are subjected to a nonstatutory double patenting rejection and would be allowable if a terminal disclaimer is timely filed and approved to overcome the rejections set forth in this Office action above.

Response to Arguments
Applicant’s arguments, see remarks, filed 03/05/2021, with respect to the claims 1-20 have been fully considered and are persuasive. Therefore, the rejections of Claims 1-20 under 35 U.S.C. 103(a) are withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Modal et al. (US 8,837,330 B1).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        6/1/2021
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473